Citation Nr: 9918904	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-22 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel









INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.  He also had active duty from December 1990 to December 
1991 when he was called into active duty for Operation Desert 
Shield and Desert Storm. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in an April 1992 rating decision, denied 
the veteran's claim for entitlement to service connection by 
aggravation for sarcoidosis, manifested by headaches, back 
pain, and nodules of the skin and feet, based on the 
veteran's service from December 1990 to December 1991.  

This case was previously before the Board in August 1995, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again properly 
before the Board for appellate review.  


FINDINGS OF FACT

1.  During the veteran's first period of active service, from 
November 1965 to November 1967, he was treated for complaints 
of headaches, sore throat and chest pains, and inservice 
diagnoses included upper respiratory infection with 
bronchitis, and a history of severe headaches, dizziness, 
sore throats, shortness of breath, pain and pressure in the 
chest, and chronic cough noted at separation examination. 

2.  Sarcoidosis was first diagnosed in 1984.  





3.  Upon separation from his tour of duty in the Persian Gulf 
War in December 1991, the veteran complained of headaches, 
dizziness, tightness in the chest, as well as nodules on the 
eyelids; the examination revealed a 1-2 mm calcification in 
the left upper lid; and under the section for significant, or 
interval history, it was noted that sarcoidosis was 
aggravated while the veteran was serving in Saudi Arabia.  A 
diagnosis of sarcoidosis was noted.  

4.  The veteran's claim for service connection for 
sarcoidosis is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of this claim.

5.  The medical evidence establishes that the veteran 
incurred sarcoidosis during his first period of military 
service. 


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for sarcoidosis, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103 (1998).

2.  The claim for service connection for undiagnosed illness 
manifested by respiratory symptomatology seeks a benefit for 
which the veteran does not meet a precedent legal condition.  
38 U.S.C.A. § 1117 (West Supp. 1998); 38 C.F.R. § 3.317 
(1998).

3.  The veteran incurred sarcoidosis during his first period 
of active service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the veteran's claim is well grounded and adequately 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  The same was noted in the 
Board's remand of August 1995.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. . . .  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." . . .  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).





Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

As provided by 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317(a)(1), compensation may be paid in accordance with 
chapter 11 of title 38, United States Code, to any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or illnesses, provided 
that such disability 

(1) became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 

(2) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317(a)(1) (1998).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Signs or 
symptoms which may be manifestations of undiagnosed illness 
include signs or symptoms involving skin.  38 C.F.R. § 3.317 
(1998).


While the veteran had service in the Southwest Asia theater 
of operations from December 1990 to December 1991, and even 
though his specialty was that of a practical nurse at the 
345th Combat Support Hospital, the veteran has not alleged 
that he incurred or aggravated a respiratory disability of 
sarcoidosis as a direct result of combat with the enemy.  
Rather it is the veteran's contention that his condition was 
aggravated during service as a result of exposure to oil, 
smoke and dust while serving in the Persian Gulf War.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are not necessarily applicable in this 
instance.


Factual Background

The veteran contends, in effect, that his sarcoidosis was 
aggravated during service as a result of exposure to oil, 
smoke and dust while serving in Saudi Arabia.  The veteran  
maintains that the symptoms of sarcoidosis were first 
manifested while in service in 1966, at which time he began 
receiving steroid treatments.  It is further maintained that 
the record clearly indicates that the veteran was taking 
Prednisone for sarcoidosis while on active duty.

From a preliminary review of the evidentiary record, the 
Board observes that during the veteran's first period of  
service from 1965 to 1967, the records reflect that he was 
accorded clinical attention on several occasions for 
complaints of headaches, sore throat and chest pains.  In 
March 1966, the veteran was diagnosed with upper respiratory 
infection with bronchitis, right.  During his separation 
examination in October 1967, the veteran reported a history 
of frequent and severe headaches, dizziness, sore throats, 
shortness of breath, pain and pressure in the chest, chronic 
cough and foot trouble; however, no pertinent diagnosis was 
reported.

Obtained in conjunction with the veteran's claim for service 
connection in December 1991 were service medical records for 
the period from December 1990 to December 1991.  

These records show that the veteran received clinical 
attention for sarcoidosis, manifested by headaches, burning 
sensation  in the chest, shortness of breath, and back pain.  
During a  clinical visit in February 1991, it was noted that 
the veteran had been taking steroids since 1984 for 
sarcoidosis, but he had been symptomatic since 1966.  When 
seen in August 1991, the veteran reported that he was 
diagnosed with sarcoidosis in 1966.  On the occasion of his 
separation examination in December 1991, the veteran reported 
a history of pain in the hips, knees, shoulder and lower 
back.  He also complained of headaches, dizziness, tightness 
in the chest, as well as nodules on the eyelids; examination 
revealed a 1-2 mm calcification in the left upper lid.  These 
records reflect several diagnoses of sarcoidosis.

A VA compensation examination, conducted in February 1992, 
reported that the veteran was diagnosed with sarcoidosis in 
1984/1985, and he had been on Prednisone ever since that 
time.  The diagnosis was sarcoidosis, on Prednisone, with 
moderate to severe symptoms.

In August 1995, the Board reviewed the evidence of record and 
determined that a Remand was warranted for further 
development of the issue on appeal.  The Board noted that the 
February 1992 VA examination, contained no opinion as to the 
etiology of the veteran's sarcoidosis.  Further, while the 
above records suggested that sarcoidosis was initially 
diagnosed in 1984 or 1985, and further suggested an earlier 
onset, possibly as early as 1966, there were no medical 
records in the veteran's claims folder for the period from 
1975 to 1991.  Also, no service medical records for the 
veteran's unverified period of active service, which 
apparently was between 1967 and 1990, were of record.  

In its Remand, the Board further noted that additional 
pertinent records had been associated with the claims folder 
following the RO's certification of the case to the Board.  
Among the records received, were a Medical Board Report, 
dated in March 1991, which indicated that the veteran had a 
25 year history of sarcoid, and had been on Prednisone at 
various doses since 1966.  It was noted that the veteran was 
having flare-ups with shortness of breath, cough and sinus 
drainage.  


That report indicated that the veteran had been hospitalized 
for treatment of symptoms of sarcoidosis in 1984 at the VA 
medical center in Gainesville, Florida.  The diagnosis was 
stage II pulmonary sarcoidosis without evidence of organ 
involvement, with onset in 1966.  The Board requested that 
the veteran's other dates of active duty be verified; that 
further medical records associated with the disorder of 
sarcoidosis be obtained; and that the veteran undergo a VA 
specialty examination to determine the etiology of his 
sarcoidosis disability; and that the veteran's other dates of 
active duty be verified.  

Although probably not a part of the Board's specific remand 
development, the veteran underwent a VA examination in March 
1996 for non-tuberculosis diseases.  Therein, it was noted 
that there was no active malignant process at that present 
time; that regarding nonmalignant diseases, the status of the 
present disease was active, and that the veteran appeared 
chronically ill and appeared to have poor memory at the time 
of the examination.  Pulmonary function tests showed moderate 
restrictive disease, and carboxyhemoglobin was 1.9 percent.  
Chest x-ray was negative; and computerized axial tomographic 
(CT) scan of the head showed no definite acute intracranial 
changes.  It was again noted that the state of the present 
disease was active.  The diagnosis was sarcoidosis.  

Regarding the veteran's dates of active military service, the 
record was developed to show that his additional dates of 
service could not be verified.  That is, in June 1997, the 
National Personnel Records Center verified that the veteran's 
active duty periods were as stated at the beginning of the 
decision.  

Regarding additional medical records for the veteran, many 
post-service medical treatment records, and duplicate service 
medical records, were obtained for the record.  Outpatient 
treatment reports from the VA Medical Center Gainesville and 
VA Medical Center Lake City for the period of May 1982 to 
December 1995, were received for the record.  Some highlights 
are as follows.  

Lake City records show that the veteran underwent a CT scan 
of the head in 1993.  The impression was status post right 
frontotemporal craniotomy with metallic surgical clip or 
clips in the right parasellar region; and no acute legion 
identified.  Chest x-rays in January 1994 revealed findings 
consistent with sarcoidosis, unchanged.  Chest x-rays in 
April 1994 showed diffuse pulmonary fibrosis with 
lymphadenopathy seen consistent with clinical diagnosis of 
sarcoidosis.  In September 1994, a chest x-ray essentially 
showed no active infiltrates seen, and there had been no 
significant change since the previous study.  October 1994 
chest x-rays showed bilateral pulmonary fibrosis, unchanged.  
November 1994 chest x-rays showed no active disease.  
February 1995 chest x-rays showed no significant change.  The 
remainder of the Lake City treatment records show several 
diagnoses of sarcoidosis, from 1993 to 1995, and that the 
veteran was seen for neurological consultation as well. 

Gainesville records showed psychiatric treatment; pulmonary 
clinic treatment, with diagnoses of sarcoidosis; that the 
veteran had a cerebral aneurysm with repair; and that the 
veteran was seen in the Persian Gulf support group.  There 
are numerous records also showing several chest x-rays of the 
veteran done in the 1980's and 1990's.  Most importantly, an 
October 1984 record shows a diagnosis of symptomatic Stage II 
sarcoidosis.  

Finally, in October 1998, the veteran underwent a VA 
examination for respiratory diseases.  The examiner stated 
that the veteran's two claims folders were completely 
reviewed for the examination.  By history, it was noted that 
the veteran had an extensive past medical history which began 
in 1966 while he was in the service.  He developed multiple 
respiratory infections which were felt to be pneumonia and 
multiple treatments included courses of antibiotics, with no 
effect.  The history revealed that the veteran was finally 
diagnosed in 1984 with sarcoidosis associated with 
progressive wheezing, shortness of breath, chills and sweats.  
The veteran was treated with steroids with near resolution of 
his problem, and improved markedly since the diagnosis.  

Further history revealed that the veteran entered Desert 
Storm in the 1990's and a few days after arriving, he claimed 
that his condition worsened markedly, resulting with 
discharge back to the United States after approximately a 45 
day tour overseas.  The veteran reported that he was 
"downwind" from the oil fire smoke, and since that time he 
had noticed a decline in his condition with regard to 
shortness of breath being mildly increased but not extreme.  
The veteran stated that he could walk three to four blocks if 
he took it at a slow pace.  The veteran stopped working in 
1993 after being diagnosed with a cerebral aneurysm, which 
was repaired at that time.  It was noted that the veteran had 
had chronic headaches since 1966 which had worsened with time 
and worsened since his time in Saudi Arabia and the Gulf War.  
The veteran had been on multiple pain control medications for 
that problem, and repair of the aneurysm did not improve his 
headaches.  A CT scan had been done since that time which did 
not show any evidence for a compression lesion causing his 
headaches.  

The veteran also reported increasing fatigue which had been 
going on since 1966, but had worsened again after the Gulf 
War.  He had thyroid function tests performed which did not 
show any abnormalities.  He had recent laboratory data 
performed at VA which showed normal liver function tests and 
renal function tests, as well as normal hematocrit.  The 
veteran had multiple workups at VA by the pulmonary division 
and was being followed for sarcoidosis, which was well 
documented as Stage II sarcoidosis.  Documented pulmonary 
function tests have shown restrictive airway disease, and 
multiple x-rays showed bilateral hilar lymphadenopathy as 
well.  The most recent x-ray showed resolution of bilateral 
hilar adenopathy with chronic interstitial changes in the 
lung fields.  

The examiner wrote that the main issue on the examination day 
was to determine the etiology of the sarcoidosis.  The 
examiner stated:

This is impossible to determine, as the disease has been 
documented in the past as an autoimmune disease; 
therefore having no known cause.  Therefore it is 
idiopathic as to the etiology of this disease process 
and it is impossible to determine what caused it.  

The patient does claim that his condition has worsened 
since the Gulf War.  He has never been able to be taken 
off steroids, and is currently on 15 mg day of 
Prednisone.  He also states he has had trouble with 
joint disorders with this disease process, which has 
been going on for most of the duration of the disease 
and involves almost every joint in his body including 
mainly his right elbow, bilateral knees, bilateral hips, 
ankles, and back.  I have no recent films documenting 
the disease process regarding the joints.  

Physical examination revealed that the veteran's general 
appearance was well developed and well nourished, and he was 
in no apparent distress.  The lungs were clear to 
auscultation bilaterally.  The neck had no lymphadenopathy, 
JVD or thyromegaly.  Cardiovascular examination revealed a 
regular rate and rhythm without murmurs, rubs or gallops.  
The extremities showed no cyanosis, clubbing or edema.  
Crepitation was noted in the right knee; the elbow 
examination was unremarkable, and the hand examination was 
unremarkable.  The abdomen was soft, nondistended and 
nontender.  There were active bowel sounds and no 
hepatosplenomegaly appreciated.  

In the assessment section, the examiner wrote:

..history of sarcoidosis which has been confirmed by 
multiple pulmonary medicine visits.  Etiology of this 
disease process is idiopathic; I have no other 
explanation for the cause.  It seems the patient's 
condition has been stable for the past several years.  
He states that if anything, it could be considered 
mildly worse with regard to fatigue, but shortness of 
breath has been stable and he can walk 3-4 blocks at a 
slow pace.  He is not working since 1993 and states his 
fatigue limits him in this respect.  Pulmonary function 
tests have documented a mild restrictive defect in the 
past which is consistent with sarcoidosis.  He has been 
on steroid treatment since the diagnosis of the disease 
in 1984.  



The patient is hoping for compensation for his disease 
process, which seems that it began during military 
service back in 1966; although it was not formerly 
diagnosed until 1984.  This seems possible, and can 
easily explain the problems that he has been having.  
The patient physically appears as if he is doing well 
and is in good shape, is not wasting, and seems to have 
good muscular tone; therefore I do not believe that his 
is malnourished in anyway, and I find no abnormalities 
in any of his laboratory data, other than his pulmonary 
function tests.  

In an additional note, the examiner stated that the veteran 
had corresponding x-rays done that day of examination, for 
bilateral elbows and bilateral knees.  The examiner stated 
that he found no evidence for degenerative disease in any of 
those joint tissues.  The formal report was pending at the 
time of that dictation with regard to the radiologist's 
opinion, but as a result the examiner did not find any 
objective evidence for arthritis in those joints.  

The corresponding x-ray reports revealed that for the 
bilateral elbows, the impression was small osteophytes, as 
described.  The description was small osteophytes projecting 
off the olecranon process bilaterally.  No joint effusion was 
appreciated.  The joint space appeared well maintained.  
There was no lytic, or erosive lesion seen about either 
elbow.  There was no posterior fat pad sign appreciated.  X-
ray impression of the knees was mild degenerative changes in 
both knees.  There was mild tricompartmental degenerative 
change in both knees.  Very tiny joint effusion was seen, 
bilaterally.  That may be physiologic.  There were no lytic 
or erosive lesions seen.  

In March 1999, the RO issued a Supplemental Statement of the 
Case on the issue of service connection for sarcoidosis.  In 
essence, the RO determined that the veteran was not entitled 
to service connection in this instance because, although the 
examiner indicated that it was possible that the symptoms 
began in service in 1966, there was no evidence showing 
treatment for any symptom associated with sarcoidosis form 
1966 to 1984.  

The RO concluded that the theory of reasonable doubt did not 
apply to the veteran because the preponderance of the 
evidence was unfavorable; and that service connection for 
sarcoidosis on a direct basis remained denied.  

Pursuant to the Board's remand, the RO was also asked to 
consider the veteran's claim on the basis of aggravation 
during his latter period of active duty.  In that regard, the 
RO noted that while the veteran complained of chest pains and 
shortness of breath in January 1991, while serving in Saudi 
Arabia, his examination in February 1992 showed moderate to 
severe symptoms due to sarcoidosis which was consistent with 
symptomatology shown in outpatient treatment records from 
1984 until he was activated for the Gulf War.  The RO 
concluded that the records failed to show aggravation beyond 
the normal progression during service from December 1990 to 
December 1991.  


Analysis

As indicated above, the Board has reviewed the record in its 
entirety and determines, contrary to the RO's findings, that 
service connection for sarcoidosis is warranted in this case, 
on a direct basis, and, in the alternative, on the basis of 
aggravation of a pre-existing disability.  

As an initial legal matter, and inasmuch as the veteran may 
be claiming that as a Persian Gulf War veteran, he is 
currently suffering from a chronic disability resulting from 
an undiagnosed illness, the following analysis is noted.  The 
medical evidence shows that the veteran's history, physical 
examination findings, and laboratory test results are 
attributable to known clinical diagnoses, including that of 
sarcoidosis.  The provisions of 38 C.F.R. § 3.317 only apply 
to an undiagnosed illness; therefore, service connection for 
any of the manifestations associated with that disorder is 
precluded under this regulation.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (1998).  



Thus, the Board concludes that there is no legal basis of 
entitlement under 38 C.F.R. § 3.317 for service connection 
for the veteran's respiratory symptomatology because it is 
determined to result from a known clinical diagnosis.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

The veteran has submitted a well-grounded claim for direct 
service connection for sarcoidosis.  His service medical 
records show treatment for various respiratory disorders.  He 
has submitted credible evidence of experiencing respiratory 
symptomatology both during service, since his separation from 
his first tour of duty, and since his separation from recent 
service in the Persian Gulf.  Our VA medical professional has 
indicated that a relationship between the veteran's current 
sarcoidosis and his period of military service is plausible.

As to the merits of the veteran's claim for service 
connection for sarcoidosis, the Board finds that the evidence 
supports the claim for the following reasons.  The VA's 
medical physician in October 1998 concluded that it seemed 
possible that the veteran's sarcoidosis disease process began 
during his military service back in 1966.  The physician 
explained that such could easily explain the problems that 
the veteran had been having, presumably, ever since that 
time.  

The VA examiner in October 1998 formed an opinion after 
reviewing the veteran's two claims folders and the medical 
evidence therein showing his early respiratory, and other 
symptoms during his first period of service during the 
1960's.  The physician also pointedly explained that it was 
impossible to determine the etiology of sarcoidosis because 
the past history revealed it as an autoimmune disease, 
therefore having no known cause.  The physician noted that 
the veteran has been on steroids consistently, and had never 
been taken off them.  What is more, is that there is no 
medical opinion of record contrary to the VA physician's 
opinion.  

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  That medical opinion, in conjunction 
with the medical records showing consistent treatment for the 
disease, at least since its diagnosis in 1984, is probative 
that the veteran has an active sarcoidosis disease that more 
than likely developed in service; as was manifested by 
complaints of headaches, sore throat and chest pains, and 
inservice diagnoses including upper respiratory infection 
with bronchitis.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred sarcoidosis 
during his military service.  38 U.S.C.A. §§ 1110 and 
1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1998).

In the alternative, the veteran's claim is also justified on 
the basis of aggravation.  A preexisting disease or injury 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1997).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the manifestations of the disability prior to, during, 
and subsequent to service.  38 C.F.R. § 3.306(b) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that ". . . temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened".  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
record supports the notion that the veteran's sarcoidosis was 
aggravated during his tour of duty in the Persian Gulf.  Such 
was indicated at the Medical Board in 1991, as well as the 
veteran's separation examination in December 1991.  While 
entitlement to service connection for sarcoidosis is also 
warranted based upon aggravation, the Board determines that 
the showing of the start of sarcoidosis during the veteran's 
first tour of active duty, on a direct basis, precludes the 
need for any further analysis based on later aggravation of 
the disability.  

Accordingly, service connection for sarcoidosis, with 
manifestations of headaches, back pain, and nodules of the 
skin, is warranted based on a theory of direct service 
connection to the period of active duty from November 1965 to 
November 1967.  


ORDER

Entitlement to service connection for sarcoidosis is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

